 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                    ***
 7    UNITED STATES OF AMERICA,                             Case No. 2:03-cr-0158-KJD-PAL
                                                                    2:17-cv-0740-KJD
 8                                             Plaintiff,
                                                                             ORDER
 9           v.
10    VU NGUYEN,
11                                           Defendant.
12          Presently before the Court is Petitioner Vu Nguyen’s Motion to Vacate, Set Aside, or
13   Correct Sentence under 28 U.S.C. § 2255 (#244/257). The Government filed responses in
14   opposition and supplements (#246/252/258) to which Petitioner replied (#248/253/259).
15   I. Background
16          Nguyen was found guilty after a jury trial to a three crimes: (1) Count One -- Conspiracy
17   to interfere with commerce; (2) Count Two -- Interference with commerce by robbery (Hobbs
18   Act Robbery); and (3) Count Three -- carrying and use of a firearm during and in relation to a
19   crime of violence under 18 U.S.C. § 924(c), specifically the interference with commerce by
20   robbery charged in Count Two of the superceding indictment. This Court sentenced Nguyen to
21   sixty (60) months imprisonment on Count One; sixty-three (63) months on Count 2; and two
22   hundred and ninety-three (293) months of imprisonment on Count 3, to be served consecutively
23   to Counts One and Two, followed by five years of supervised release. In the instant motion,
24   Nguyen moves to vacate his § 924(c) conviction and sentence pursuant to Johnson v. United
25   States, 135 S. Ct. 2551 (2015) and United States v. Davis, 139 S. Ct. 2319, 2336 (2019) , and
26   requests that the court vacate his conviction.
27   ///
28   ///
 1   II. Analysis
 2           A federal prisoner may move to “vacate, set aside or correct” his sentence if it “was
 3   imposed in violation of the Constitution.” 28 U.S.C. § 2255(a). When a petitioner seeks relief
 4   pursuant to a right recognized by a United States Supreme Court decision, a one-year statute of
 5   limitations for seeking habeas relief runs from “the date on which the right asserted was initially
 6   recognized by the Supreme Court.” 28 U.S.C. § 2255(f)(3). The petitioner bears the burden of
 7   demonstrating that his petition is timely and that he is entitled to relief.
 8           In Johnson, the United States Supreme Court held that the residual clause in the
 9   definition of a “violent felony” in the Armed Career Criminal Act of 1984, 18 U.S.C. §
10   924(e)(2)(B) (“ACCA”), is unconstitutionally vague. 135 S. Ct. at 2557. The ACCA defines
11   “violent felony” as any crime punishable by imprisonment for a term exceeding one year, that:
12   (i) has as an element the use, attempted use, or threatened use of physical force against the
13   person of another; or (ii) is burglary, arson, or extortion, involves use of explosives, or otherwise
14   involves conduct that presents a serious potential risk of physical injury to another. 18 U.S.C. §
15   924(e)(2)(B). Subsection (ii) above is known as the ACCA's “residual clause.” Johnson, 135 S.
16   Ct. at 2555-56. The Supreme Court held that “increasing a defendant's sentence under the clause
17   denies due process of law.” Id. at 2557.
18           Nguyen was not, however, sentenced pursuant to ACCA. Rather, he was convicted of
19   violating 18 U.S.C. § 924(c) for carrying and use of a firearm during and in relation to a crime of
20   violence. Section 924(c)(3) provides:
21                   the term “crime of violence” means an offense that is a felony and–
22                   (A) has as an element the use, attempted use, or threatened use of
                     physical force against the person or property of another, or
23
                     (B) that by its nature, involves a substantial risk that physical force
24                   against the person or property of another may be used in the course
                     of committing the offense.
25
26   As with the ACCA, subsection (A) is referred to as the force or elements clause while subsection
27   (B) is referenced as the residual clause. Nguyen argues that Johnson is equally applicable to §
28   924(c) cases and that his instant motion is timely as it was filed within one year of Johnson. The



                                                       -2-
 1   Ninth Circuit, however, subsequently held to the contrary. When Nguyen filed his present
 2   motion, “[t]he Supreme Court [had] not recognized that § 924(c)'s residual clause is void for
 3   vagueness in violation of the Fifth Amendment.” United States v. Blackstone, 903 F.3d 1020,
 4   1028 (9th Cir. 2018). As indicated by the Ninth Circuit, “[t]he Supreme Court may hold in the
 5   future that Johnson extends to sentences imposed ... pursuant to 18 U.S.C. § 924(c), but until
 6   then [defendant's] motion is untimely.” Id. Accordingly, Nguyen's motion (#241) was premature
 7   when it was filed.
 8          The Supreme Court has, however, subsequently applied the principles first outlined in
 9   Johnson to the residual clause of § 924(c), holding “that § 924(c)(3)(B) is unconstitutionally
10   vague.” Davis, 139 S. Ct. at 2336. Accordingly, while Nguyen's motion was premature when it
11   was filed, the Court will now consider the motion as timely given the Supreme Court's decision
12   in Davis, extending the principles of Johnson to § 924(c), and will treat the motion as if filed
13   seeking relief pursuant to Davis. Further, Defendant received permission from the Court of
14   Appeals to file this second or successive § 2255 motion (#243).
15          A. Hobbs Act Robbery
16          Nguyen asserts that his conviction is not subject to the provisions of § 924(c)(3) because
17   the crime (Hobbs Act Robbery) underlying his 924(c) conviction does not constitute a “crime of
18   violence.” He argues that his § 924(c) conviction and sentence is unconstitutional under Davis
19   because a Hobbs Act Robbery cannot constitute a crime of violence without relying on the
20   unconstitutional residual clause. The court disagrees.
21          Nguyen argues that a Hobbs Act Robbery cannot categorically fall under the force or
22   elements clause of § 924(c)(3)(A) because a Hobbs Act Robbery can be committed by any
23   amount of force necessary to accomplish the taking, it does not necessarily require the use of
24   violent force. Prior to the Supreme Court's holding in Davis, the Ninth Circuit held that Hobbs
25   Act “[r]obbery indisputably qualifies as a crime of violence” under § 924(c). United States v.
26   Mendez, 992 F.2d 1488, 1491 (9th Cir. 1993). In 2016, the Ninth Circuit was confronted with
27   essentially the same argument that Nguyen raises here, that “because Hobbs Act Robbery may
28   also be accomplished by putting someone in ‘fear of injury,’ 18 U.S.C. § 1951(b), it does not



                                                     -3-
 1   necessarily involve ‘the use, attempted use, or threatened use of physical force,’ 18 U.S.C. §
 2   924(c)(3)(A).” United States v. Howard, 650 Fed App'x. 466, 468 (9th Cir. 2016). The Ninth
 3   Circuit held that Hobbs Act Robbery nonetheless qualified as a crime of violence under the force
 4   clause:
 5                    [Petitioner's] arguments are unpersuasive and are foreclosed by
                      United States v. Selfa, 918 F.2d 749 (9th Cir. 1990). In Selfa, we
 6                    held that the analogous federal bank robbery statute, which may be
                      violated by “force and violence, or by intimidation,” 18 U.S.C. §
 7                    2113(a) (emphasis added), qualifies as a crime of violence under
                      U.S.S.G. § 4B1.2, which uses the nearly identical definition of
 8                    “crime of violence” as § 924(c). Selfa, 918 F.2d at 751. We
                      explained that “intimidation” means willfully “to take, or attempt to
 9                    take, in such a way that would put an ordinary, reasonable person in
                      fear of bodily harm,” which satisfies the requirement of a
10                    “threatened use of physical force” under § 4B1.2. Id. (quoting
                      United States v. Hopkins, 703 F.2d 1102, 1103 (9th Cir. 1983)).
11                    Because bank robbery by “intimidation”—which is defined as
                      instilling fear of injury—qualifies as a crime of violence, Hobbs Act
12                    robbery by means of “fear of injury” also qualifies as [a] crime of
                      violence.
13
14   Id.
15             The Court holds that a Hobbs Act Robbery constitutes a crime of violence under §
16   924(c)(3)'s force clause. Under the elements set forth in the language of § 1951, Nguyen's
17   underlying felony offense (Hobbs Act Robbery) is a “crime of violence” because the offense has,
18   “as an element the use, attempted use, or threatened use of physical force against the person or
19   property of another.” 18 U.S.C. § 924(c)(3)(A); see also United States v. Jay, 705 F. App’x 587
20   (9th Cir. 2017) (unpublished) (finding Hobbs Act Robbery a crime of violence). Davis is
21   inapplicable here because Nguyen's conviction and sentence do not rest on the residual clause of
22   § 924(c). The Court sees no reason to depart from the well-reasoned cases of nine other circuit
23   courts of appeals that have found Hobbs Act Robbery to be a crime of violence after Johnson.
24   See United States v. Garcia-Ortiz, 904 F.3d 102, 106 (1st Cir. 2018); United States v. Hill, 890
25   F.3d 51, 60 (2d Cir. 2018); United States v. Mathis, 932 F.3d 242, 265-67 (4th Cir. 2019);
26   United States v. Buck, 847 F.3d 267, 274–75 (5th Cir. 2017); United States v. Gooch, 850 F.3d
27   285, 292 (6th Cir. 2017); United States v. Fox, 878 F.3d 574, 579 (7th Cir. 2017); United States
28   v. Nguyen, 919 F.3d 1064, 1072 (8th Cir. 2019); United States v. Melgar-Cabrera, 892 F.3d



                                                      -4-
 1   1053, 1064-6 (10th Cir. 2018); In re Pollard, 931 F.3d 1318 (11th Cir. 2019).
 2          As the Supreme Court found in Stokeling v. United States, 139 S. Ct. 544, 553 (2019),
 3   “Robbery . . . has always been within the category of violent, active crimes” that merit enhanced
 4   penalties under statutes like 924(c). As stated by the Supreme Court “Congress made clear that
 5   the ‘force’ required for common-law robbery would be sufficient to justify an enhanced
 6   sentence.” Id. at 551. Like the statute in Florida, Hobbs Act Robbery is “defined as common-law
 7   robbery.” United States v. Melgar-Cabrera, 892 F.3d 1053, 1064. Section 924(c) includes crimes
 8   that involve “physical force.” 18 U.S.C. § 924(c)(3)(A). Stokeling forecloses Petitioner’s
 9   argument that the “force” required for Hobbs Act Robbery does not meet the standard set by 18
10   U.S.C. § 924(c)(3)(A).
11          Defendant argues that Hobbs Act Robbery fails to constitute a crime of violence under
12   the elements clause because it does not categorically require the use of intentional force against
13   the person or property of another, but instead, can be committed by causing fear of future injury
14   to property, tangible or intangible. However, “[a] defendant cannot put a reasonable person in
15   fear” of injury to their person or property without “threatening to use force.” United States v.
16   Gutierrez, 876 F.3d 1254, 1257 (9th Cir. 2017). “[Robbery] by intimidation thus requires at least
17   an implicit threat to use the type of violent physical force necessary” to satisfy the requirements
18   of the elements clause. Id.; see also Estell v. United States, 924 F.3d 1291,1293 (8th Cir. 2019)
19   (bank robbery by intimidation requires threatened use of force causing bodily harm). Like the
20   court in Mathis, this Court sees no reason to discern any basis in the text of elements clause for
21   creating a distinction between threats of injury to tangible and intangible property for the
22   purposes of defining a crime of violence. 932 F.3d at 266. Therefore, Hobbs Act Robbery
23   constitutes a crime of violence under the elements clause of Section 924(c).
24   III. Certificate of Appealability
25          To appeal this order, Nguyen must receive a certificate of appealability. 28 U.S.C. §
26   2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22–1 (a). To obtain that certificate, he “must
27   make a substantial showing of the denial of a constitutional right, a demonstration that ...
28   includes showing that reasonable jurists could debate whether (or, for that matter, agree that) the



                                                     -5-
 1   petition should have been resolved in a different manner or that the issues presented were
 2   adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-
 3   84 (2000) (quotation omitted). This standard is “lenient.” Hayward v. Marshall, 603 F.3d 546,
 4   553 (9th Cir. 2010) (en banc). Given the cold-blooded murder of the security guard in this case,
 5   whose back was turned as he washed windows, the Court cannot find that other reasonable jurists
 6   would find it debatable that the Court's determination that Hobbs Act Robbery is a crime of
 7   violence pursuant to the force clause of § 924(c) is wrong. Accordingly, the court denies
 8   Defendant a certificate of appealability.
 9   IV. Conclusion
10          Accordingly, IT IS HEREBY ORDERED that Petitioner Vu Nguyen’s Motion to Vacate,
11   Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (#244/257) is DENIED;
12          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
13   Respondent and against Petitioner in the corresponding civil action, 2:17-cv-0740-KJD, and
14   close that case,
15          IT IS FURTHER ORDERED that Petitioner is DENIED a Certificate of Appealability.
16          DATED this 31st day of March 2020.
17
18                                                _____________________________
                                                  Kent J. Dawson
19
                                                  United States District Judge
20
21
22
23
24
25
26
27
28



                                                   -6-
